DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
It is noted that page 13 of the specification ends without being a full and complete sentence.  Correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, are the compounds in boxes included or deleted from the claim? Please see page 26 2d compound and page 29 2nd and 3rd compounds.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, because the specification, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as presently claimed.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the 
	The Examiner suggests deletion of the word “prevention”.  

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not adequately describe the nexus between the activity of the instantly claimed compounds and the treatment of obesity, cancer or AIDS.   The specification contains a comparison of the pharmacokinetic profile in vivo with mice of ritonavir (known treatment of HIV) to the instantly claimed compounds.  However, the instant specification does not provide a written description of how this equates to the treatment of obesity, cancer or AIDS.  The comparison could lead one of ordinary skill in the art to the nexus of treating HIV with the instantly claimed compounds, but not to the treatment of AIDS, cancer or obesity.  It is not seen where the instant specification adequately describes the nexus between the instantly claimed compounds and a useful treatment of cancer, obesity or AIDS.    

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating cancer, obesity and AIDS with a compound that has been compared (in vivo with a mouse model) to ritonavir which is a known HIV antiviral compound.   
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more 
The presence or absence of working examples:  The compounds have been compared to Ritonavir in a mouse in vivo model.  However, this in vivo comparison does not provide a working example of the treatment of cancer, AIDS or obesity.   
The amount of direction or guidance present:  The guidance present in the specification is that of the compounds are able to treat diseases. Page 2 even discusses the similarity of the instant compounds to known compounds that treat Ebola.  The specification does not seem to enable a correlation between the instantly claimed compound and the treatment of AIDS, cancer or obesity or diseases in general.       
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what activity the instantly claimed compounds have and then if this activity compares to other compounds that are known to treat cancer, obesity or AIDS. Then the compounds would have to be tested to see if there is any activity for the treatment of these diseases.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
This rejection can be overcome by limiting the claims to the treatment of viral infections.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, 38-43, 49 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Linden.  Van der Linden teaches cathepsins (page 1) that anticipate the instant claims.

Claims 44 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.  Lee teaches compound 2 page 239 that anticipates the instant claims.

Claims 1-3, 44 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9452992.  Cunningham teaches compounds in figure 2-1 and Fig 30 that anticipate the instant claims.  


Claims 44 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote.  Cote teaches compounds on page 17 that anticipate the instant claims.  

Claims 1, 2 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assimon.  Assimon teaches compound 6d on page 918 that anticipates the instant claims.  

Claim Objections
Claim 63 is objected to because of the following informalities:  This claim depends from a rejected base claim.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Eastern Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625